Citation Nr: 0404022	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  94-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected epicondylitis of the right elbow.  

2.  Entitlement to an increased rating for the service-
connected right knee disability, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected chronic sinusitis.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife.  



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1971 to 
June 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

The issues reflected above were remanded to the RO in October 
2000 for additional development.  The case was returned to 
the Board in January 2004 for further appellate 
consideration.  

The issue of an increased rating for the service-connected 
sinusitis is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  

The Board notes that the veteran testified before a Veterans 
Law Judge in June 2000, and that the Judge who presided over 
the hearing is no longer employed by the Board.  

In September 2003 the Board contacted the veteran and offered 
him the opportunity to testify before another Veterans Law 
Judge.  The veteran responded that he did not want an 
additional hearing.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The veteran's epicondylitis of the right elbow is 
manifested by limitation of motion and pain on motion with 
tenderness over the lateral and medial epicondyle.  

3.  The veteran's right knee disability is manifested by pain 
on motion; the veteran retains nearly full range of motion of 
his right knee.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for the service-connected epicondylitis of the right 
elbow have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic 
Codes 5206, 5207 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right knee disability have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 
5261, 5262 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  

However, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities at issue.  

The claims folder contains records of VA outpatient treatment 
beginning in 1994, including for recurring joint pain 
involving the right knee.  

At a September 1994 VA general medical examination, the 
veteran complained, in pertinent part, of frequent pain in 
his knees. Upon examination, there was crepitus in both 
knees. The examiner diagnosed, in pertinent part, probable 
chondromalacia of the knees.  Probable chondromalacia of the 
knees was assessed.  

At a September 1994 VA orthopedic examination, the veteran 
reported progressive trouble with both knees since 1988, with 
swelling and tenderness.  Upon examination, the right knee 
was slightly more swollen than the left, but there was no 
subluxation or lateral instability.  The right knee had range 
of motion of zero degrees extension to 128 degrees flexion; 
range of motion was the same in the left knee.  The diagnosis 
was that of bilateral chondromalacia of the knees, more 
severe in the right knee.  

In a February 1996 letter, B. M. Barone, M.D., a private 
neurologist, reported examining the veteran.  He noted the 
veteran's report of intermittent right arm pain and 
occasional weakness.  He also noted that the veteran was 
taking Daypro and had a persistent, intermittent problem with 
both knees.  

In an April 1996 Substantive Appeal, the veteran stated that 
his knee had exhibited instability several times since his VA 
examination in 1994, with the knee giving way at least five 
times, and one major incident in which he fell while 
descending the front steps of his house.  He reported that 
this incident resulted in a sprained right ankle, with 
treatment at the Fox Army Hospitalization in May 1995, and 
thereafter at the VA clinic in Huntsville, Alabama.  

In August 1996 the veteran underwent a vocational 
rehabilitation examination conducted by E. Jenkins-Alford, 
M.D., a family practice physician.  The veteran complained of 
many disorders including knee problems and problems with his 
right elbow.  

On VA neurological examination in October 1996, the veteran 
complained of tingling involving his hands.  Motor strength 
was limited in the right elbow secondary to pain.  Sensory 
examination revealed blunting involving the second through 
fifth fingers on the right hand.  

A VA spine examination was also conducted in October 1996.  
The examiner noted positive Tinel's sign along the ulnar 
nerve at the elbow.  The impression was that of lateral 
epicondylitis of the right elbow.  

A January 1997 VA outpatient treatment note indicates the 
veteran's report of neck and arm pain of four years' 
duration.  The diagnosis was that of neck pain.  

At a March 1997 hearing before a hearing officer at the RO, 
the veteran testified that he had been told in the military 
that he had no cartilage remaining in the right knee and the 
knee was scraping bone on bone, so that he was placed on a 
limited profile with no running.  He related that he had 
retired after 23 years of service because he felt he could no 
longer satisfactorily lead troops because of his knee.  

He testified that in the past two years he had problems with 
his right knee giving way when walking up and down steps or 
when merely walking, and that as a result he had a tendency 
to fall down.  He added that he no longer descended the front 
steps at his home because he had fallen down them five or six 
times.  He testified that he was no longer able to walk 
without his knees swelling, and he could walk approximately 
100 yards without worrying about his knee giving way.  

He testified that he might fall from three to five times per 
month, but would usually catch himself.  He stated that he 
used a knee brace continually, and added that he would use a 
cane for walking long distances.  He added that his knee 
tended to swell whenever he drove for over 30 or 45 minutes.  
He testified that he had been told by orthopedists that there 
was nothing that could be done for his knees except replace 
the kneecaps, but that this was not advisable at his age.  

He added that he took 800 milligrams of Motrin three times 
per day every day of the year for his knees, but that while 
the medication sometimes tempered the pain, most of the time 
it did not.   He testified that he also had limited motion in 
the knee, and he could not squat and could not get up from 
the floor due to the knee. 

He added that sometimes the knee would get caught at about a 
45-degree angle and would be stuck in that position for 45 
minutes to an hour.  The veteran reported that an orthopedic 
surgeon had agreed that his knee would give way if pressure 
were applied when the knee was swollen.  

The veteran was afforded a further hearing before the RO 
hearing officer in July 1998.  With respect to his right 
elbow disability, the veteran testified that movement of the 
elbow caused shooting pain.  He indicated that he had 
constant numbness in his small finger.  He stated that his 
elbow symptoms impacted his ability to lift things.  

A March 2000 X-ray examination of the veteran's right elbow 
revealed no joint effusion or evidence of current or prior 
injury or arthropathy.  The impression was that of normal 
right elbow.  

In June 2000 the veteran testified before a Veterans Law 
Judge.  He complained of pain on use of his right arm.  He 
described the disability as involving constant pain, like a 
tennis elbow injury.  He indicated that the pain ran down 
into his wrist.

With regard to his right knee disability, the veteran related 
that he had experienced problems with his knees since service 
and that physicians had told him that there was nothing more 
that could be done for the pain with the exception of 
surgery.  

The veteran noted that he had fallen down steps and sprained 
ankles due to his knee giving way.  He testified that his 
physician had identified lateral instability due to the 
swelling of his knee.  

On VA examination in June 2001 the veteran complained of 
constant pain in his right elbow.  He reported loss of 
feeling in the right third through fifth digits, as well as 
numbness of the entire arm at night.  

The examiner noted that the veteran used his right hand 
freely except on formal testing, pointing out that the 
veteran used his right hand to open the examination room 
door, shake the examiner's hand, and to hold a newspaper he 
was reading.  

The examination revealed tenderness over the right medial 
epicondyle.  Flexion was zero to 90 degrees and pronation and 
supination was from zero to 90 degrees.  The impression was 
medial epicondylitis.  X-ray studies demonstrated a spur at 
the insertion of the triceps muscle.  There was no evidence 
of joint effusion.  

An additional VA examination was conducted in July 2002.  The 
veteran complained of right elbow problems since 1992.  He 
noted pain every day, especially with lateral movement.  He 
reported that he used a tennis elbow brace and that it helped 
somewhat.  He stated that he took Tylenol.  

The veteran indicated that he was unable to golf or fish, and 
that he had pain when making a tight grip with his right 
hand.  He complained of flare-ups with weather changes.  The 
veteran also complained of right knee problems, noting that 
he used a brace 65 percent of the time and a cane 
occasionally.  He stated that he had swelling, locking, 
buckling, popping and grinding associated with his right 
knee.  

He noted that he was unable to walk for more than one half 
mile and unable to stand for more than 30 minutes.  He 
identified flare-ups with overuse.  The examination of the 
veteran's right elbow revealed flexion from zero to 140 
degrees and supination and pronation from zero to 90 degrees 
with no diminution on repetitive testing.  Motor strength was 
normal.  

There was tenderness to palpation over both the medial and 
lateral epicondyle.  There was increased pain on resisted 
pronation and supination.  With respect to the veteran's 
right knee, physical examination revealed no crepitus, 
insatiability or effusion.  The veteran had tenderness at the 
superomedial aspect of the knee.  He had 2+ deep tendon 
reflexes and 5/5motor strength which did not diminish with 
repetitive testing.  

The veteran's flexion was from zero to 135 degrees, which did 
not diminish with repetitive testing.  Sensation was normal 
throughout the lower extremity.  The impression was that of 
right medial and lateral epicondylitis and right 
patellofemoral pain syndrome.  


II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA and the implementing regulations were in effect when 
the veteran's case was most recently considered by the RO.  
The record reflects that the veteran was appraised, by 
letters dated in June and December 2002, of the evidence and 
information necessary to substantiate his claims, the 
evidence and information that he should submit and the 
assistance that VA would provide to obtain evidence and 
information in support of his claims.  That information was 
also set forth in the Board's October 2000 remand.  

The Statements of the Case and supplements thereto also 
informed of the veteran of evidence and information necessary 
to substantiate his claims.  

Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations as to this matter.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran's service medical records and VA 
treatment records have been obtained and associated with the 
claims folders, and the veteran has been afforded appropriate 
VA examinations.  Private treatment records have also been 
associated with the claims folders.  

Neither the veteran nor his representative has identified any 
other evidence or information that could be obtained to 
substantiate the claim decided herein.  In fact, the veteran 
advised the RO in January 2001 that his treatment had been 
solely through VA.  As noted above, VA treatment records have 
been obtained.  

The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  


i.  Epicondylitis of the Right Elbow

The standard ranges of motion of the forearm (elbow) are 0 
degrees of extension and 145 degrees of flexion.  38 C.F.R. § 
4.71, Plate I.  

The veteran's epicondylitis of the right elbow is rated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5206.  That Diagnostic Code provides a 20 percent 
evaluation where flexion of the forearm is limited to 90 
degrees.  A 30 percent evaluation is warranted where flexion 
of the forearm is limited to 70 degrees.  A rating greater 
than 30 percent is available where flexion of the forearm is 
limited to 55 degrees (40 percent) or to 45 degrees (50 
percent).  

Here, the evidence shows flexion, at worst, to 90 degrees.  
The Board notes that there is no medical evidence of 
fatigability or incoordination of the right elbow.  The 
veteran's disability picture, based strictly on the degrees 
of excursion, does not meet the criteria for a rating in 
excess of the currently assigned 20 percent.  Accordingly, 
the Board concludes that the currently assigned 20 percent 
evaluation for epicondylitis of the right elbow is 
appropriate.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability as 
prescribed by the Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119.  However, the Board 
finds that the veteran's service-connected right elbow 
disability warrants no greater than a 20 percent rating for 
the entire course of this appeal.  


ii.  Right Knee Disability

The veteran's right knee disability is rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Under that Diagnostic Code, a 10 percent evaluation is 
warranted where impairment of the knee involves slight 
subluxation or lateral instability.  A 20 percent evaluation 
is warranted where the impairment is moderate, and a 30 
percent evaluation will be assigned where the impairment is 
severe.  

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

A noncompensable evaluation is warranted where flexion of the 
leg is limited to 60 degrees, a 10 percent rating is 
warranted where flexion of the leg is limited to 45 degrees 
and a 20 percent rating is warranted where flexion is limited 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Review of the record discloses that the functional impairment 
from the veteran's right knee disability is adequately rated 
as 10 percent disabling.  In this regard, the Board observes 
that the veteran's knee disability is manifested primarily by 
complaints of pain.  

The veteran maintains that his right knee causes a good deal 
of functional limitation, and that it gives way 
intermittently due to instability.  However, the veteran's 
subjective complaints have not been borne out by objective 
findings.  He retains nearly full range of motion of his 
right knee, and VA examination has revealed no crepitus, 
instability or effusion.  

Moreover, repetitive testing did not diminish the range of 
motion of the veteran's knee.  The evidence also fails to 
support the presence of incoordination or excess 
fatigability.  

Therefore, there is no appropriate basis for concluding that 
the limitation of motion of the veteran's right knee more 
nearly approximates that required for a 20 percent evaluation 
than that required for a 10 percent evaluation under 
Diagnostic Code 5260 or Diagnostic Code 5261.  

The Board also notes that Diagnostic Code 5258 is not for 
application in this case, as there is no evidence of 
dislocated semilunar cartilage with locking, pain and 
effusion into the joint.  

The Board has considered application of the benefit-of-the- 
doubt doctrine with respect to this matter, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claim.  


iii.  Extraschedular Consideration

The Board has also considered whether these issues should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disabilities.  

In addition, the manifestations of the disabilities are not 
in excess of those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board has concluded that referral of these 
issues for extra-schedular consideration is not warranted.  



ORDER

Entitlement to an initial rating in excess of 20 percent for 
the service-connected epicondylitis of the right elbow is 
denied.  

Entitlement to an increased rating for the service-connected 
right knee disability is denied.  



REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the veteran's claim of entitlement to an 
initial rating in excess of 10 percent for chronic sinusitis.

The veteran's sinus disability is currently evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6522, which pertains to allergic or vasomotor rhinitis.  
The veteran contends that his chronic sinusitis is worse than 
is reflected by the currently assigned evaluation.  

The Board remanded the issue in October 2000 to afford the 
veteran a current VA examination.  Specifically, the Board 
directed that the examiner provide specific details 
concerning the veteran's chronic sinusitis, to include the 
severity and type of symptoms, number of non-incapacitating 
and incapacitating episodes, history of surgeries and any 
evidence of osteomyelitis.  

The report of the June 2001 VA examination does not 
completely address the severity and type of symptoms the 
veteran suffers, nor does it speak to the number and 
intensity of episodes of sinusitis the veteran has 
experienced.  

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter with respect to the issue of 
entitlement to a total rating due to 
unemployability due to service connected 
disabilities that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received in the 
appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform him and his 
representative, and request them to 
provide such evidence.  

3.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's chronic sinusitis.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing, and a copy of the 
notification letter should be included in 
the claims folder.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  

The examiner should obtain a detailed 
history regarding the frequency and 
severity (incapacitating and non- 
incapacitating episodes) of the 
sinusitis, to specifically include a 
discussion of any episodes of sinusitis 
for which antibiotics were required.  The 
examiner should also identify, to the 
extent possible, the complaints, symptoms 
and findings attributable to the 
sinusitis versus any other respiratory or 
nasal disorders.  In addition, the 
examiner should identify any polyps 
associated with the chronic sinusitis, as 
well as the extent of any nasal 
obstruction due to the disability.  The 
examiner should specifically indicate 
with respect to each nasal passage 
whether there is complete obstruction, 
more than 50-percent obstruction or less 
than 50-percent obstruction.  The 
examiner should also identify the extent 
of any crusting, ozena, anosmia, 
secretion and atrophic changes due to the 
disability.  
A complete rationale for all opinions 
expressed should be included in the 
examination report.  

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should then readjudicate the 
claim of entitlement to a higher initial 
rating for chronic sinusitis.  In doing 
so, the RO should consider both the 
former and current criteria for diseases 
of the nose and throat.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



